--------------------------------------------------------------------------------

EXHIBIT 10.7
  
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
 
ADDENDUM No. 3
TO SUPPLY AND DISTRIBUTION AGREEMENT


THIS ADDENDUM No. 3 TO SUPPLY AND DISTRIBUTION AGREEMENT (“Addendum No. 3”),
dated as of November 27, 2012 (the “Effective Date”), is entered into by and
between Stryker Corporation, a Michigan corporation, acting through its
Instruments Division (“Distributor”) and Synergetics, USA Inc., a Delaware
corporation (referred to herein as “VFS”).


WHEREAS, Distributor and VFS entered into that certain Supply and Distribution
Agreement dated October 25, 2004, which was amended by Addendum No. 1 as of
November 15, 2006, and Addendum No. 2 as of August 1, 2007, and Acknowledgements
dated, respectively, as of January 1, 2012, April 1, 2012, June 27, 2012, and
October 25, 2012 (collectively, the “Agreement”); and


WHEREAS, Distributor and VFS now desire to further amend the terms and
conditions of the Agreement as set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Distributor and VFS hereby agree as follows.


 
1.
Term.  Section III., Paragraph 1.1 of the Agreement is hereby amended and
modified to delete such section in its entirety and substitute therefore the
following:
“Unless terminated sooner pursuant to Section III., Paragraph 2 hereof or
extended as provided herein, the term of this Agreement shall commence on the
Effective Date and shall continue in force until June 30, 2015.  If on or before
January 1, 2015 the term of this Agreement has not been extended beyond June 30,
2015 by written agreement of Distributor and VFS, the parties on written notice
from either party shall for a period of ninety (90) days after such written
notice conduct good faith discussions at mutually convenient times regarding the
terms and conditions of an extension to this Agreement.  While the parties are
obligated to discuss an extension in good faith, there is no obligation on the
part of either party to agree to an extension.”

 
 
2.
Specifications.  Schedule A shall be amended by deleting such Schedule A in its
entirety and substituting therefor the Schedule A attached hereto.



 
3.
Price.  Section I., Paragraph 2 is hereby amended to provide the following.  The
Product price shall be fixed for the Term as set forth in Schedule B, unless
amended as provided for herein.  Schedule B shall be amended by deleting such
Schedule B in its entirety and substituting therefor the Schedule B attached
hereto. [Redacted**]



 
4.
Payment Terms.  Section I., Paragraph 2.3 of the Agreement is amended and
modified to provide that payment shall be made within [redacted**] following the
receipt of the invoice from VFS.  All other elements of this section remain
unchanged.

 
 
1

--------------------------------------------------------------------------------

 
 
Addendum No. 3
To Supply and Distribution Agreement
Stryker and Synergetics



 
5.
Notices.  Section III., Paragraph 8.12 is hereby amended to substitute the
following contact information for notices to each party.



To VFS:
Synergetics USA, Inc.
3845 Corporate Centre Drive
O’Fallon, Missouri  63368
Attention:  General Counsel


To Distributor:
Stryker Corporation
Stryker Instruments Division
4100 East Milham Avenue
Kalamazoo, Michigan 49001
Attention:  Lisa Holmes
 
With copy to:
Stryker Corporation
2825 Airview Boulevard
Kalamazoo, MI 49002
Facsimile: (269) 385-2066
Attention: General Counsel


 
6.
Ratification.  Except as set forth herein, all remaining terms and conditions of
the Agreement shall remain in full force and effect.  To the extent any terms or
conditions in this Addendum No. 3 conflict with the Agreement, the terms and
conditions of this Addendum No. 3 shall control.



 
7.
Miscellaneous.  This Addendum No. 3 may be executed in multiple counterparts,
each of which shall be deemed an original and all of which shall constitute but
one and the same instrument.  No agreement hereafter made shall be effected to
change, modify, or discharge this Addendum No. 3, in whole or in part, unless
such agreement is in writing and signed by or on behalf of the Party against
whom the enforcement of the change, modification, or discharge is sought.  This
Amendment shall be binding on the Parties hereto and their respective personal
and legal representatives, successors, and permitted assigns.  Each person whose
signature appears below represents and warrants that he or she has the authority
to bind the entity on whose behalf he or she has executed this Amendment.

 
IN WITNESS WHEREOF, the Parties have signed this Amendment intending to be
legally bound by its terms as of the date first stated above.


Stryker Corporation:
 
Synergetics USA, Inc.:
             
By:  
/s/ Chad A. McVey  
By:   
/s/ David M. Hable              
Name:
Chad A. McVey  
Name:
David M. Hable              
Date:
November 27, 2012  
Date:  
November 27, 2012  

 
 
2

--------------------------------------------------------------------------------

 
 
Addendum No. 3
Stryker and Synergetics

 
SCHEDULE A
 
Stryker RF MultiGen Generator Product Specification


The Stryker RF MultiGen generator is designed to coagulate living human tissue
for the interventional treatment of pain.  The system provides electrical
stimulator pulse functions for nerve localization, and various radio frequency
outputs that are selectable based upon the surgical procedure undertaken.  The
generator is earth isolated, and may be configured for 2 independent bipolar
outputs or 4 independent monopolar outputs with a common return
electrode/grounding pad.  The system shall be provided with safety features so
that critical parameters are monitored to the extent that it will provide
warning and/or alerting when critical parameters exceed specified limits.  The
unit shall be designed to meet the requirements of the Medical Device Directive,
93/42/EEC, ANSI/AAMI HF-18-2001, and other relevant medical device standards
required for world-wide sale and use.
 
[Redacted**]

 
** This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.
 
 
3

--------------------------------------------------------------------------------

 
 
Addendum No. 3
Stryker and Synergetics

 
SCHEDULE B


Product
 
Stryker Part No.
   
Purchase Price
                   
Interventional Pain RF Lesion Generator
   
[Redacted **]
     
[Redacted **]
                   
Hand Control for Lesion Generator
   
[Redacted **]
     
[Redacted **]
 

 
 

--------------------------------------------------------------------------------

** This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and  Exchange
Commission.
 
 
4

--------------------------------------------------------------------------------

 